IN THE
                                TENTH COURT OF APPEALS

                                        No. 10-14-00212-CR

                                 IN RE TERRY LEE NELSON


                                        Original Proceeding



                                  From the 13th District Court
                                    Navarro County, Texas
                                   Trial Court No. 32,660-CR


                                MEMORANDUM OPINION


        In what we are treating as an original proceeding,1 Terry Lee Nelson has filed a

“motion for forensic DNA testing after conviction.” We dismiss the motion for lack of

jurisdiction; such a motion is to be filed in the convicting court. See TEX. CODE CRIM.

PROC. ANN. art. 64.01(a-1) (West Supp. 2013) (providing for filing of motion for DNA

testing in convicting court).




1
 The motion lacks proof of service. A copy of all documents presented to the Court must be served on all
parties (i.e., the district attorney) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. To expedite
this matter, we implement Rule of Appellate Procedure 2 to suspend these requirements. Id. 2.
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 7, 2014
Do not publish
[OT06]




In re Nelson                                                Page 2